Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 2 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment
No. 2”), dated as of October 30, 2018, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor by merger to Wachovia Bank, National Association, a
national banking association (“Lender”), LIGGETT GROUP LLC, a Delaware limited
liability company, as successor to Liggett Group Inc., as revolving loan
borrower (the “Revolving Borrower”), and 100 MAPLE LLC, a Delaware limited
liability company (the “Term Loan Borrower” and, together with the Revolving
Borrower, the “Borrowers”).

WHEREAS, the Borrowers and the Lender have entered into financing arrangements
pursuant to which Lender has made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Third Amended
and Restated Credit Agreement, dated as of January 14, 2015, by and among
Lender, as administrative agent and lender, and the Borrowers (as amended,
modified or otherwise supplemented to the date hereof and as the same may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Credit Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto, including, but not limited to,
Amendment No. 1 to Third Amended and Restated Credit Agreement, dated as of
January 27, 2017, and this Amendment No. 2 (all of the foregoing, together with
the Credit Agreement, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced, being
collectively referred to herein as the “Financing Agreements”);

WHEREAS, the Borrowers have requested that Lender make certain amendments to the
Credit Agreement as set forth herein, which Lender is willing to do subject to
the terms and provisions hereof; and

WHEREAS, by this Amendment No. 2, Lender and the Borrowers wish and intend to
evidence such amendments.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.01    Definitions. Capitalized terms used herein shall have the
meanings assigned thereto in the Credit Agreement, unless otherwise defined
herein.

Section 1.02    Amendments to the Credit Agreement. The Credit Agreement is
hereby amended as follows:

(a)    The definition of “Permitted Indebtedness” is hereby amended by replacing
the “.” at the end of clause (p) with a “,” and adding two new clauses (q) and
(r) as follows:

“(p) any unsecured guaranty made by each Borrower and their respective
subsidiaries of the Indebtedness owing by Parent with respect to the 2026 Notes
and the 2026 Notes Indenture, any Refinancing Indebtedness thereof and any other
refinancing, refunding, extensions, renewals, issuances or replacements thereof
to the extent permitted under the Agreement, and

(r) any unsecured guaranty made by each Borrower and their respective
subsidiaries of the Indebtedness owing by Parent with respect to 2026 Note
Equivalent Indebtedness, any Refinancing Indebtedness thereof and any other
refinancing, refunding, extensions, renewals, issuances or replacements thereof
to the extent permitted under the Agreement,”

(b)    The following definitions are hereby added in alphabetical order:

“2026 Note Equivalent Indebtedness” means any Indebtedness of the Parent (other
than the 2026 Notes or the Additional Permitted 2026 Notes and the 2026 Notes
Indenture) after the date hereof, (i) issued in lieu of Parent issuing any
Additional Permitted 2026 Notes or (ii) issued to refinance or in partial
repayment of the 2026 Notes or any of the Additional Permitted 2026 Notes, as
otherwise permitted hereunder; provided, that:



--------------------------------------------------------------------------------

(a)    the sum of (i) the aggregate outstanding principal amount (or any other
Indebtedness in connection with the relevant transactions, if applicable) of all
2026 Note Equivalent Indebtedness, and (ii) the aggregate outstanding principal
amount (or any other Indebtedness in connection with the relevant transactions,
if applicable) of all Indebtedness outstanding under the Additional Permitted
2026 Notes does not cause Parent to breach the “Fixed Charge Coverage Ratio”
covenant set forth in the 2026 Notes Indenture as in effect on November 2, 2018
(whether or not such 2026 Notes Indenture is in full force and effect at the
time of the incurrence of the 2026 Note Equivalent Indebtedness) or any other
covenant set forth in the 2026 Notes Indenture, if such 2026 Notes Indenture is
still in effect,

(b)    any such 2026 Note Equivalent Indebtedness shall not have a scheduled
final maturity date earlier than the later of (i) the maturity date of the 2026
Notes or (ii) one hundred eighty (180) days after the Maturity Date,

(c)    the Weighted Average Life to Maturity of any such 2026 Note Equivalent
Indebtedness shall not be shorter than the Weighted Average Life to Maturity of
the Term Loan under the Agreement,

(d)    such 2026 Note Equivalent Debt shall not be secured by any property or
assets of the Borrowers or any of their respective Subsidiaries,

(e)    as of the date of incurring or issuing any of such 2026 Note Equivalent
Indebtedness and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing, and

(f)    any mandatory payments shall be on terms substantially similar to, or
(taken as a whole) no more favorable to the holder of such Indebtedness than (as
reasonably determined by the Borrowers) those in respect of the 2026 Notes
except as Agent may otherwise agree.

 

2



--------------------------------------------------------------------------------

“2026 Notes” shall mean, collectively, (a) the 10.500% Senior Notes due 2026, in
the original principal amount of $325,000,000, and (b) any Additional Permitted
2026 Notes, issued by Parent pursuant to the 2026 Notes Indenture, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated, refinanced or replaced (to the extent not prohibited by this
Agreement).

“2026 Notes Indenture” shall mean the Indenture to be dated as of November 2,
2018, by and among Parent, the subsidiary guarantors party thereto and 2026
Notes Trustee, as trustee, with respect to the 2026 Notes, as the same now
exists or may hereafter be amended, modified, supplemented, extended, renewed,
restated, refinanced or replaced (to the extent not prohibited by this
Agreement).

“2026 Notes Trustee” shall mean U.S. Bank National Association, in its capacity
as trustee under the 2026 Notes Indenture, and any successor, replacement or
additional trustee under the 2026 Notes Indenture, and their respective
successors and assigns.

“Additional Permitted 2026 Notes” shall mean any and all notes issued under the
2026 Notes Indenture to the extent that the issuance of such notes does not
cause Parent to breach the “Fixed Charge Coverage Ratio” covenant relating to
the incurrence of indebtedness and described in the 2026 Notes Indenture as in
effect on November 2, 2018.

(c)    Section 6.10 shall be amended to add a “; and” at the end of clause
(h) and add a new clause (i) to read as follows:

“(i) the guaranty by the Revolving Loan Borrower and the Term Loan Borrower and
their respective Subsidiaries of the Indebtedness owing with respect to the 2026
Notes and the 2026 Notes Indenture and any refinancing, refunding, extensions,
renewals, issuances, replacements, amendments or modifications thereof.
Borrowers shall furnish to Agent all notices or demands relating to an event of
default under or acceleration of the maturity of such indebtedness either
received by any Borrower or on its behalf, promptly after the receipt thereof,
or sent by any Borrower or on its behalf, concurrently with the sending thereof,
as the case may be.”

Section 1.03    Representations, Warranties and Covenants. Each Borrower hereby
represents, warrants and covenants to Lender the following (which shall survive
the execution and delivery of this Amendment No. 2), the truth and accuracy of
which are a continuing condition of the making of Loans and providing Letter of
Credit Accommodations by Lender to the Borrowers:

(a)    This Amendment No. 2 has been duly authorized, executed and delivered by
all necessary action on the part of such Borrower, and the agreements and
obligations of such Borrower contained herein constitute the legal, valid and
binding obligations of such Borrower, enforceable against it in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditor’s
rights generally and by general principles of equity;

(b)    The execution, delivery and performance of this Amendment No. 2 (i) are
all within such Borrower’s corporate or limited liability company powers, as
applicable, (ii) are not in contravention of (A) any material law or the terms
of such Borrower’s certificate or articles of organization or formation,
operating agreement or other organizational documentation, or (B) any indenture,
agreement or undertaking to which such Borrower is a party or by which such
Borrower or its property is bound, except, in the case of this clause (B), where
any such contravention would not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, and (iii) shall not result in the
creation or imposition of any Lien upon any of the Collateral, except in favor
of Lender pursuant to the Credit Agreement and the Financing Agreements as
amended hereby, other than Permitted Liens;

 

3



--------------------------------------------------------------------------------

(c)    All of the representations and warranties set forth in the Credit
Agreement and the other Financing Agreements, each as amended hereby, are true
and correct in all material respects on and as of the date hereof, as if made on
the date hereof, except to the extent any such representation or warranty is
made as of a specified date, in which case such representation or warranty shall
have been true and correct as of such date;

(d)    After giving effect to this Amendment No. 2, no Default or Event of
Default exists as of the date of this Amendment No. 2; and

(e)    No action of, or filing with, or consent of any governmental or public
body or authority other than the filing of UCC financing statements or other
filings relating to the perfection of security interests with the appropriate
governmental authorities, and no approval or consent of any other party (other
than, in each case, actions, filings or consents that have already been taken,
made or obtained) is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this
Amendment No. 2.

Section 1.04    Consent of the Lenders. For the avoidance of doubt, the Lender
hereby consents to Vector Group, Ltd.’s offering and issuance of the 2026 Notes
and execution of the 2026 Notes Indenture and to the incurrence by the Revolving
Loan Borrower and the Term Loan Borrower and their respective Subsidiaries of
the guarantees of the 2026 Notes, and the transactions contemplated by the 2026
Notes Indenture.

Section 1.05    Amendment Fee. In addition to all other fees, charges, interest
and expenses payable by Borrowers to Lender under the Credit Agreement and the
other Financing Agreements, Borrowers shall pay to Lender, an amendment fee of
$5,000.00 (the “Amendment Fee”), which amount is fully earned and payable on the
date hereof. The fee payable hereunder constitutes part of the Obligations and
is non-refundable and may be charged by Lender directly to any loan account of
Borrowers.

Section 1.06    Conditions Precedent. The amendments set forth in Section 1.02
of this Amendment No. 2 shall not be effective until (a) the Lender has received
a copy of this Amendment No. 2, duly authorized and executed by the Borrowers,
(b) immediately prior, and immediately after giving effect to the amendments and
agreements set forth herein, there shall exist no Event of Default or event or
condition which, with the giving of notice, passage of time, or both, would
constitute an Event of Default and (c) the Lender shall have received the
Amendment Fee.

Section 1.07    Effect of this Amendment. This Amendment No. 2 constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof. Except as expressly amended and waived pursuant hereto,
no other changes or modifications or waivers to the Financing Agreements are
intended or implied, and in all other respects the Financing Agreements are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof. To the extent that any provision of the Credit
Agreement or any of the other Financing Agreements are inconsistent with the
provisions of this Amendment No. 2, the provisions of this Amendment No. 2 shall
control.

 

4



--------------------------------------------------------------------------------

Section 1.08    Further Assurances. Each Borrower shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Lender to effectuate the provisions and purposes of this Amendment
No. 2.

Section 1.09    Governing Law. The rights and obligations hereunder of each of
the parties hereto shall be governed by and interpreted and determined in
accordance with the internal laws of the State of New York but excluding any
principles of conflicts of law or other rule of law that would cause the
application of the law of any jurisdiction other than the laws of the State of
New York.

Section 1.10    Binding Effect. This Amendment No. 2 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

Section 1.11    Counterparts. This Amendment No. 2 may be executed in any number
of counterparts, but all of such counterparts shall together constitute but one
and the same agreement. In making proof of this Amendment No. 2, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 2 by telecopier or electronic communication shall have the same
force and effect as delivery of an original executed counterpart of this
Amendment No. 2.

[Signature Pages Follow.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized representatives as of the day
and year first above written.

 

LIGGETT GROUP LLC, a Delaware limited liability company,

as Administrative Borrower and Revolving Loan Borrower

By:   /s/ John Long Name:   John Long Title:   Vice President, General Counsel
and Secretary

[Signature Page to Amendment No. 2 to Liggett Credit Agreement]

 

6



--------------------------------------------------------------------------------

100 MAPLE LLC, a Delaware limited liability company,

as Term Loan Borrower

By:   /s/ John Long Name:   John Long Title:   Secretary

[Signature Page to Amendment No. 2 to Liggett Credit Agreement]

 

7



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,

as Agent, a Lender and Issuing Bank

By:   /s/ Andrew Rogow Name:   Andrew Rogow Title:   Vice President

[Signature Page to Amendment No. 2 to Liggett Credit Agreement]

 

8